The judgment of the Supreme Court was entered,
Per Curiam.
The death of the lunatic, which has been suggested of record, makes the only question in this appeal one of costs. The functions and powers of the committee ceased Avith the life of the lunatic, leaving him liable to account to her administrator ; and to remove him from the trust would now be a merely nugatory decree. He has already been removed by the act of Providence. It was decided in Black’s Case, 6 Harris 434, that the committee of a lunatic was removable by the Court of Common Pleas at their discretion, and their order of removal was not the subject of revieAv in this court. We do not decide that their refusal to make such order may not be reviewed; but we are very clearly of opinion that nothing but a very clear case A\rould justify our intervention. We do not think that such a case was made out here.
Decree affirmed and appeal dismissed at the costs of the appellant.